Case 19-22715-CMB         Doc 196     Filed 08/28/19 Entered 08/28/19 16:44:45              Desc Main
                                     Document      Page 1 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                             Case No.: 19-22715-CMB

   5171 CAMPBELLS LAND CO., INC.,                     Chapter 11

                      Debtor.                         Related to Docs. 149, 151, 153, 158
    US Foods, Inc.,
                                                      Hearing Date:
                                Movant,               August 29, 2019 at 11:00AM
    V.


    5171 Campbells Land Co., Inc.,

                                Respondent.

                 LIMITED OBJECTION OF US FOODS, INC.
   TO DEBTOR’S EMERGENCY MOTIONS FOR SALE OF PERSONALTY IDOCKET
                        NOS. 149, 151, 153 & 1581

         US Foods, Inc. (“US_Foods”), by and through its undersigned attorneys, and its limited

  object to Debtor’s Emergency Motions for Sale of Personalty [DocketNos. 149, 151, 153 & 158]

  (the ‘Objection”), states as follows:

                                          INTRODUCTION

         US Foods objects, on a limited basis, to the proposed sale by 5171 Campbells Land Co.,

  Inc. (Debtor”) of real property and personal property (the “Sale Assets”) as provided in the

  Debtor’s various sale motions [Docket Nos. 149, 151, 153 & 158] (the “Sale Motions”) only to

  the extent that the Sale Motions fail to properly identify and adequately protect US Foods’ interests

  in the Sale Assets. Specifically, US Foods has claims against the Debtor pursuant to the Perishable

  Agricultural Commodities Act, 7 U.S.C.      §   499a, et seq. (“PACA”), and is also a senior secured

  creditor with valid liens on the Sale Assets. US Foods does not consent to the Sale Motions unless

  its interests in and liens on the Sale Assets are adequately protected by attaching to the sale

  proceeds with the same validity and priority.
Case 19-22715-CMB         Doc 196     Filed 08/28/19 Entered 08/28/19 16:44:45           Desc Main
                                     Document      Page 2 of 5




                                          BACKGROUND

          1,     On July 8, 2019 (the “Petition Date”), Debtor filed a voluntary petition for

  bankruptcy relief under Chapter 11 of Title 11 of the United States Code, I U.S.C.
                                                                                       § 101   et seq.

  (the “BankruptyCode”).

         2.      Prior to the Petition Date, US Foods supplied the Debtor with certain goods, in the

  form of food and food products.

         3.      Certain goods delivered to the Debtor by US Foods were perishable agricultural

 commodities within the meaning ascribed to such term under PACA in the aggregate amount of

 $49,155.11 (the “PACA Claim”).

         4.      Additionally, US Foods holds a security interest in and lien on all of the Debtor’s

 personal property, including the proceeds and products thereof, granted in that certain Customer

 Account Application executed on behalf of the Debtor and dates as of January 25, 2018 (the

 “Agreement”). On March 15, 2018, US Foods perfected its security interest by filing that certain

 financing statement (the “Financing Statement”), file number 2018031500694. A true and correct

 copy of the Agreement and Financing Statement are attached hereto as Group Exhibit A.

         5.      On August 2, 2019, US Foods filed its Motion for Allowance and Immediate

  Payment of PACA Claim and 503(b)(9) Claim [Docket No. 109), which is set for hearing on

  September 20, 2019 (the “PACA and 503(b)(9) Motion”).

         6.      On August 22 and 23, 2019, Debtor filed the Sale Motions seeking approval of the

  Court to sell the Sale Assets including, among other things. the personal property of sixteen (16)

  of its twenty-seven (27) restaurants.

         7.      Each of the Sale Motions identifies parties that may have interests in the Sale

  Assets. US Foods is incorrectly omitted from that list.
Case 19-22715-CMB         Doc 196     Filed 08/28/19 Entered 08/28/19 16:44:45               Desc Main
                                     Document      Page 3 of 5



           8.     Additionally, one Sale Motion (Docket No. 158), incorrectly states that a party

  other than US Foods holds a first position lien “on the Debtor’s business assets.” To
                                                                                        the contrary,
  a review of the financing statements recorded against the Debtor confirms that US Foods
                                                                                          is the
  senior secured party regarding certain of the Debtor’s personal property, including
                                                                                      property
  proposed to be sold in the Sale Motion (Docket No. 158).

                                       LIMITED OBJECTION

           9.     US Foods objects to the Sale Motions unless its rights pursuant to PACA, and as a

  secured creditor of Debtor are adequately protected.

  US Foods Seeks Preservation of Its PACA Rights

           10.    US Foods’ PACA Claim is fully presented in the PACA and 503(b)(9) Motion,

 which is incorporated herein by reference. PACA trust assets are not part of the debtor’s estate. 11

  U.S.C.   § 541(d); 49 Fed. Reg. 45735, 45738; In re United Fruit & Produce Co., Inc., 242 B.R.
 295. 298 (Bankr. W.D. Pa. 1999). “The dissipation of PACA trust assets constitutes irreparable

  harm if it makes ultimate recovery unlikely.” Tanimura & Antle, Inc. v. Packed Fresh Produce,

  Inc.. 222 F.3d 132, 140-41 (3rd Cir. 2000).

           11.    Accordingly, proceeds from the sale of the Sale Assets are PACA trust assets, and

  such proceeds should be immediately paid to US Foods in satisfaction of its PACA Claim, or set

  aside and segregated from other assets of the Debtor.

  US Foods Seeks Preservation of Its Security Interests and Liens

           12.    US Foods has a security interest in and lien on the Sale Assets. Pursuant to Section

  3 63(e) of the Bankruptcy Code, “at any time, on request of an entity that has an interest in property

  used, sold, or leased, or proposed to be used, sold, or leased, by the trustee, the court, with or
Case 19-22715-CMB         Doc 196     Filed 08/28/19 Entered 08/28/19 16:44:45                  Desc Main
                                     Document      Page 4 of 5



  without hearing, shall prohibit or condition such use, sale, or lease as is necessary
                                                                                        to provide
  adequate protection of such interest.”

          13.    Further, pursuant to Section 363(f) of the Bankruptcy Code, a debtor may only sell

  property of the estate under section (b) free and clear of any interest in such property if—

                 (1) applicable nonbankruptcy law permits sale of such property free
                 and clear of such interest;
                 (2) such entity consents;
                 (3) such interest is a lien and the price at which such property is to
                 be sold is greater than the aggregate value of all liens on such
                 property;
                 (4) such interest is in bona fide dispute; or
                 (5) such entity could be compelled, in a legal or equitable
                 proceeding, to accept a money satisfaction of such interest.

         14.     Unless its secured creditors consent to such sale, Debtors have not established any

  of the factors required by Section 363(f) of the Bankruptcy Code.

         15.     Furthermore, pursuant to 11 U.S.C.      §   363(e), holders of an interest in the property

  to be sold must receive adequate protection” for such interest.

         16.     US Foods properly perfected its security interests in the Debtor’s personal property,

  including the Sale Assets. Although US Foods is not requesting the Court determine lien priority

  prior to the sale, any order approving the Sale Motions must provide that US Foods’ lien on and

  interests in the Sale Assets attach to the proceeds of the sale with the same validity and priority of

  US Foods’ liens on and interests in the Sale Assets.

         WHEREFORE, for the reasons stated herein, US Foods, Inc. requests the Court enter an

  order approving the Sale Motion only if such order: (i) provides that US Foods’ PACA claim be

  paid by such proceeds. or that amounts be set aside to satisfy such claim upon further order of the

  Court: (ii) provides that US Foods’ liens on and interests in Debtor’s assets attach to the proceeds

  of the sale to the same extent, validity and priority of US Foods’ liens on and interests in the Sale
                                                                                      _____




Case 19-22715-CMB         Doc 196    Filed 08/28/19 Entered 08/28/19 16:44:45            Desc Main
                                    Document      Page 5 of 5



  Assets; and (iii) granting such other and further relief that the Court deems just and
                                                                                         appropriate
  under the circumstances.




                                                    Respectfully Submitted,

                                                    STRASSBURGER McKENNA GUTNICK
                                                    & GEFSKY
 I)ate: August 28, 2019
                                                    By: /s/ Christopher J. Azzara
                                                    Christopher J. Azzara
                                                    PA ID. No. 204114

                                                    Four Gateway Center, Suite 2200
                                                    444 Liberty Avenue
                                                    Pittsburgh, PA 15222
                                                    (412) 281-5423
                                                    (412) 281-8264 (Fax)

                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                    Leslie Bayles, Esquire
                                                    Aaron Davis, Esquire
                                                    161 North Clark Street, Suite 4300
                                                    Chicago, Illinois 60601
                                                    (312) 602-5000
                                                    (312) 602-5050
                                                    1eslie.havlesdhclplaw.com
                                                    aaron.davis(tbclp1a’.com


                                                    Counsel for US Foods, Inc.
